                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Raymond Keith Fitchett                                               Docket No. 2:ll-CR-41-lD

                                Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Raymond Keith Fitchett, who, upon an earlier plea
of guilty to Receipt of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2), was sentenced by the
Honorable James C. Dever III, U.S. District Judge, on July 19, 2012, to the custody of the Bureau of Prisons
for a term of 108 months. It was further ordered that upon release from imprisonment the defendant be
placed on supervised release for Life.

    Raymond Keith Fitchett was released from custody on July 1, 2019, at which time the term of supervised
release commenced.

    On September 18, 2019, a Petition for Action was submitted to the court recommending the condition
ordering Fitchett to abide by the rules and regulations of the Eastern District of North Carolina Sex Offender
Program be stricken and replaced with sex offender-related conditions which were recommended by the
sex offender treatment provider and which were individualized to meet the specific needs of the defendant.
The- court concurred with the recommendations on September 20, 2019.

    On May 29, 2020, a Violation Report was submitted to the court advising that on May 21, 2020, the
defendant submitted to an instant urine screen which tested positive for marijuana use. The national
laboratory confirmed the result on May 28, 2020. The court was informed that immediately following the
instant urine screen,. Fitchett admitted to consuming cannabidiol (CBD) gummies approximately three
weeks prior to May 21, 2020, in order to relieve stomach pain. He also stated he did not know CBD use
was prohibited while under supervision. Due to this contention and because the defendant was counseled
about the potential consequences of his continued use of the substance, it was recommended that Fitchett
be continued under supervision without modification. The court concurred with the recommendation on
June 4, 2020.

    On January 26, 2021, a Petition for Action was submitted to the court advising that in September 2020,
Fitchett was transferred to a new sex offender treatment provider, Albemarle Psychology· Clinical &
Forensics in Elizabeth City, North Carolina. Following this transfer, he underwent a psycho-sexual
reevaluation and was recommended to continue bi-weekly individual counseling. The court was also
informed that to aid in the defendant's supervision, the sex offender treatment provider recommended
Fitchett's supervised release conditions be modified to include a condition prohibiting him from hitchhiking
or picking up hitchhikers. As such, it was recommended the defendant's supervised release conditions be
modified accordingly. The court concurred with the recommendation on January 27, 2021.
Raymond Keith Fitchett
Docket No. 2:11-CR-41-lD
Petition For Action
Page2

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 5, 2021, during the early morning hours, the undersigned probation officer conducted an
unannounced visit at the defendant's residence for the purpose of monitoring his supervised release
conditions; however, upon arrival, the probation officer discovered that Fitchett, a registered sex offender,
was not at the residence. The probation officer subsequently left a note at the residence instructing the
defendant to contact her upon his receipt of the note. Additionally, after no response from Fitchett, the
probation officer called the defendant's residential telephone and left a voice message instructing him to
contact her at 9:00 a.m. on May 6, 2021. The defendant ultimately failed to respond to the note and voice
message left by the probation officer.

Notwithstanding, after contacting Fitchett's friend, the probation officer made telephone contact with the
defendant on May 6, 2021. During the telephone call, the defendant acknowledged he did not stay at his
approved residence during the night of May 4, 2021, and he did not return to his residence on May 5, 2021.
On May 11, 2021, Fitchett elaborated on his misconduct by admitting he had not stayed at his residence on
four occasions since March 2021, and during those occasions, he stayed overnight with his friend in
Manteo. It is noted the instant offense occurred at the residence of the defendant's friend and the probation
officer had previously informed Fitchett that he would not be permitted to frequent his friend's residence
or stay therein.

In response to the above-noted violations, it is respectfully recommended the defendant be ordered to abide
by a curfew with electronic monitoring for a period of 60 consecutive days. The defendant signed a Waiver
of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall abide by a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                  Isl Lakesha H. Wright
Dewayne L. Smith                                      Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone:252-335-5508
                                                      Executed On: May 18, 2021
Raymond Keith Fitchett
Docket No. 2:11-CR-41-1D
Petition For Action
Page3

                                   ORDER OF THE COURT

Considered and ordered this      l <t    day of_~N~cu.J-------~' 2021, and ordered filed and made
a part of the records in the above case.          I

Jam<;Jc. De~"' Q.,.-\
U.S. District Judge
